Case 16-13634-KHK       Doc 227    Filed 07/03/19 Entered 07/03/19 10:46:05             Desc Main
                                  Document      Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


   In Re:                                               )
                                                        )
   MLRG, INC.                                           )       Chapter 11
                                                        )       Case No 16-13634
         Debtor.                                        )
   _________________________________________
                                                        )
   THE NAVY LEAGUE BUILDING, LLC                        )
                                                        )
            Movant                                      )
                                                        )
   vs.                                                  )       Contested Matter
                                                        )
   MLRG, INC.                                           )
                                                        )
         Respondent.                                    )
   _________________________________________


                              ORDER GRANTING
                   MOTION FOR RELIEF FROM AUTOMATICE STAY

            UPON CONSIDERATION of the Motion for Relief from Automatic Stay [Doc

   223] (the “Motion”), filed by The Navy League Building, LLC (“Movant”), the landlord

   of the Debtor’s commercial real property lease of 2300 Wilson Boulevard, Arlington,

   Virginia 22201 (the “Leased Premises”), and it appearing that cause exists to lift the

   automatic stay in this case, the Debtor does not oppose the relief sought in the Motion

   and no opposition has been filed or otherwise raised to the Motion, it is by this Court

            ORDERED that the Motion is GRANTED; and it is further

            ORDERED that the automatic stay and injunction provided for under the terms of

   the Debtor’s confirmed chapter 11 plan of reorganization, to the extent applicable, are




                                                1
Case 16-13634-KHK       Doc 227     Filed 07/03/19 Entered 07/03/19 10:46:05            Desc Main
                                   Document      Page 2 of 2


   hereby lifted so as to allow Movant to exercise its contract and state law rights with

   respect to the Leased Premises, as provided in the Motion; and it is further

          ORDERED that the stay of this Order, pursuant to Bankruptcy Rule 4001(a)(3) be

   and hereby is waived.
         Jul 2 2019
   Dated:______________                                         /s/ Klinette Kindred
                                                                ________________________
                                                                Hon. Klinette Kindred
                                                                U.S. Bankruptcy Judge
                                                                 Entered on Docket: July 3, 2019

   Requested by:

          /s/ Christopher L. Rogan
   Christopher L. Rogan, Esquire (VSB #30344)
   ROGANMILLERZIMMERMAN, PLLC
   50 Catoctin Circle, NE, Suite 333
   Leesburg, Virginia 20176
   (703) 777-8850/Telephone
   (703) 777-8854/Facsimile
   crogan@RMZLawFirm.com
   Counsel to Movant

   Seen and no objection:

        /s/ Justin P. Fasono
   Justin P. Fasano, Esq.
   McNamee Hosea
   6411 Ivy Lane, Suite 200
   Greenbelt, MD 20770
   Counsel to Debtor




                               Local Rule 9022-1(C) Certification

          The foregoing Order was endorsed by and/or served upon all necessary parties
   pursuant to Local Rule 9022-1(C), on June 27, 2019.

                                                         ____/s/ Christopher L. Rogan__
                                                         Christopher L. Rogan



                                                2
